Opinion by
Quinan, J.
§ 945. Receipt; release; parol evidence to explain, etc. A receipt may be modified, explained or impugned by parol. [Whart. on Ev. 1067.] But a release partakes of the nature of a deed, and is not susceptible, unless fraud or mutual mistake be set up, of contradiction or variation by parol. [Whart. on Ev. 1064.]
S 946. Release; fraud. To overturn a written release because of fraud in obtaining it, the proof of the fraud must be clear, precise and indubitable. Slight parol evidence is insufficient. Thus it was held in a case where the plaintiff proposed to avoid a release executed by him by proof that he could neither read or write; that he did not know the contents of the paper signed by him; that he understood it to be a receipt, and that he did not intend it to be a release,— that this testimony was too slight to warrant the submission of the question of fraud to a jury. [P. R. Co. v. Shay, 82 Penn. St. 203.] And in another case it was held that parol evidence was inadmissible to show that the creditor executed the release at the request of the debtor, who promised to pay him at a certain time, and that upon that consideration he executed the release. [Stearns v. Tappin, 5 Duer, 295.] And in this case, where the plaintiff, to avoid the release executed by him, proved that he did so with the understanding, and upon the promise of the defendant, that the settlement upon which the release was executed was incorrect; that the defendant owed him a greater sum than was allowed him in that settlement, and that he executed the release protesting at the time that the settlement was incorrect, and upon the promise of the defendant’s agent that it should be corrected, it was held that this evidence was insufficient to avoid the effect of the release, and that the release was a valid defense to the plaintiff’s *532action, which was to recover an indebtedness covered by the terms of the release.
June 23, 1880.
Reversed and remanded.